  Case 17-15277                Doc 32        Filed 04/15/19 Entered 04/15/19 11:31:38     Desc Main
                                               Document     Page 1 of 2


                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

In Re:                                                       )      Case No. 17 B 15277
                                                             )
MARTIN G. CIPRIANI,                                          )      Chapter 13
                                                             )
                               Debtor.                       )      Hon. Janet S. Baer

      NOTICE OF TERMINATION OF AUTOMATIC STAY PURSUANT TO
  OCTOBER 6, 2017 AGREED ORDER CONDITIONING AUTOMATIC STAY AS TO
      AMERICREDIT FINANCIAL SERVICES, INC., D/B/A GM FINANCIAL

VIA ELECTRONIC NOTICE
To:   Glenn B. Stearns (Trustee)                             David H. Cutler, Esq. (Debtor’s Counsel)
      801 Warrenville Road, Suite 650                        Cutler & Associates, Ltd.
      Lisle, Illinois 60532                                  4131 Main Street
                                                             Skokie, Illinois 60076
VIA U.S. MAIL:
To:   Martin G. Cipriani (Debtor)
      1653 Old Oak Place
      Darien, Illinois 60561

Re:       AMERICREDIT FINANCIAL SERVICES, INC., D/B/A GM FINANCIAL
          Account No. *****2437
          2015 Chevrolet Trax, Vin: KL7CJLSB3FB166873

        Please be advised that Martin G. Cipriani (“Debtor”) has failed to maintain direct
monthly payments to AmeriCredit Financial Services, Inc., d/b/a GM Financial (“AmeriCredit”)
for the above referenced motor vehicle as required under 11 U.S.C. §362 and the agreement with
AmeriCredit as set forth in the October 6, 2017 Agreed Order Conditioning the Automatic Stay
as to AmeriCredit. As such, and based on Debtor’s failure to cure that delinquency within
fourteen (14) days from the date of AmeriCredit’s March 27, 2019 Notice of Default with
regards to the Agreed Order, the automatic stay has terminated and AmeriCredit will utilize its
non-bankruptcy remedies as to the vehicle identified above.
                                                    Respectfully submitted,
                                                    AMERICREDIT FINANCIAL SERVICES,
                                                    INC., D/B/A GM FINANCIAL,
                                                    Creditor,
David J. Frankel (Ill. #6237097)                    By:     /s/ Cari A. Kauffman
Cari A. Kauffman (Ill. #6301778)                    One of its attorneys
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312)332-3535 / (312)332-3545 (facsimile)



AmeriCredit/Cipriani/Notice of Termination
  Case 17-15277                Doc 32        Filed 04/15/19 Entered 04/15/19 11:31:38     Desc Main
                                               Document     Page 2 of 2


                                             CERTIFICATE OF SERVICE

        The undersigned, an attorney, hereby certifies that I have served a copy of this Notice of
Termination upon the above-named parties by electronic filing or, as noted above, by placing
same in a properly addressed and sealed envelope, postage prepaid, and depositing it in the
United States Mail at 180 North LaSalle Street, Chicago, Illinois on this 15th day of April, 2019,
before the hour of 5:00 p.m.

                                                             ___/s/ Cari A. Kauffman___




AmeriCredit/Cipriani/Notice of Termination
